DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin, US Pub. No. 20150339967.
Regarding claim 1, Shin teaches a display device (fig. 1, electronic device 1000), comprising: a display panel on which a plurality of pixels are disposed (fig. 1, display 100), each of the plurality of pixels including a red subpixel, a green subpixel, a blue subpixel and a white subpixel (fig. 8, RGBW); a data driving circuit configured to supply a data voltage to the plurality of pixels (fig. 1, driving modules 210 and 220); and a controller configured to control the data driving circuit, wherein a color temperature measured when the display panel displays a first image is a first color temperature, and a color temperature measured when the display panel displays a second image is a second color temperature (fig. 1, processor 300; [0062]).
Regarding claim 4, Shin teaches wherein a data voltage supplied to a pixel representing a test grayscale among the plurality of pixels in the first image is different from a data voltage supplied to a pixel representing the test grayscale among the plurality of pixels in the second image (fig. 1, separate driving modules 210 and 220 send different signals to each image).
Regarding claim 7, Shin teaches wherein a luminance of the pixel representing the test grayscale in the first image is the same as a luminance of the pixel representing the test grayscale in the second image (fig. 6, [0103-0104]).
Regarding claim 10, it has similar limitations to those of claims 1 and 4 and is rejected on the same grounds presented above.
Regarding claim 11, it has similar limitations to those of claim 7 and is rejected on the same grounds presented above.
Regarding claim 12, Shin teaches wherein a color temperature measured when the display panel displays the first image is different from a color temperature measured when the display panel displays the second image ([0103-0104]).
Regarding claim 14, it is a data driving circuit of claims 1 and 4 above and is rejected on the same grounds presented above.
Regarding claim 15, Shin teaches wherein at least one of a red data voltage, a green data voltage, a blue data voltage and a white data voltage output to a pixel representing the test grayscale in response to the first data signal is different from at least one of a red data voltage, a green data voltage, a blue data voltage and a white data voltage output to a pixel representing the test grayscale in response to the second data signal (figs. 1, 8, driving modules 210, 220, LEDs RGBW).
Regarding claim 16, it has similar limitations to those of claim 7 and is rejected on the same grounds presented above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (see above), in view of Zhou et al. (hereinafter “Zhou”), US Pub. No. 2019/0237027.
Regarding claim 2, Shin fails to explicitly teach wherein a first panel driving current supplied to the display panel when displaying the first image in the first color temperature is less than or equal to a second panel driving current supplied to the display panel when displaying the first image in the second color temperature.
However, in the same field of endeavor, Zhou teaches a color temperature adjustment device wherein a control signal is generated based on a sensed color temperature and a driving current is adjusted based on the control signal (see fig. 4 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Shin to include the feature of Zhou. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 3, Zhou teaches wherein a third panel driving current supplied to the display panel when displaying the second image in the second color temperature is less 20 than or equal to a fourth panel driving current supplied to the display panel when displaying the second image in the first color temperature (fig. 4, adjusting driving currents).
Regarding claims 8 and 9, Examiner takes official notice that it would have been obvious and well known to a person having ordinary skill in the art to apply the combined feature of Shin and Zhou to obtain color temperature information of multiple images according to design needs and considerations.
Regarding claim 13, Zhou teaches wherein in the case that the first image is displayed with a color temperature measured when displaying the second image, a panel driving current supplied to the display panel increases (fig. 4 and accompanying text).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein the first color temperature is less than the second color temperature, and at least one of a green data voltage and a blue data voltage supplied to the pixel representing the test grayscale in the first image is greater than at least one of a green data voltage and a blue data voltage supplied to the pixel representing the test grayscale in the second image” and “wherein the first color temperature is less than the second color temperature, and a white data voltage supplied to the pixel representing the 5 test grayscale in the first image is smaller than a white data voltage supplied to the pixel representing the test grayscale in the second image.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622